COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
                                                                No. 08-14-00220-CV
                                                §
 IN THE INTEREST OF                                                 Appeal from
                                                §
 A.R.A. AND O.A., CHILDREN.                                     383rd District Court
                                                §
                                                              of El Paso County, Texas
                                                §
                                                                (TC # 2010CM8846)
                                                §

                                 MEMORANDUM OPINION

       Appellant, Dr. Manuel Aranda, Jr., has filed a motion to dismiss this appeal because the

trial court has entered an agreed order vacating the award of interim attorney’s fees. Courts do

not have jurisdiction to provide advisory opinions, or to decide cases on hypothetical or

contingent facts. Valley Baptist Medical Center v. Gonzalez, 33 S.W.3d 821, 822 (Tex. 2000);

Beltran v. Beltran, 324 S.W.3d 107, 110 (Tex.App.--El Paso 2010, no pet.). The mootness

doctrine precludes a court from rendering an advisory opinion. Camarena v. Texas Employment

Commission, 754 S.W.2d 149, 151 (Tex. 1988); Beltran, 324 S.W.3d at 110. A case is rendered

moot when: (1) it appears that a party seeks to obtain a judgment upon some controversy, when

in reality none exists; or (2) a party seeks a judgment upon some matter which cannot have a

practical legal effect upon a then existing controversy. Beltran, 324 S.W.3d at 110. The parties’

resolution of the dispute between them and the trial court’s entry of the agreed order vacating the
award of attorney’s fees has rendered this appeal moot. Accordingly, we grant Appellant’s

motion and dismiss the appeal as moot.


August 13, 2014
                                    ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
Rivera, J., not participating




                                               2